internal_revenue_service number release date index numbers ----------------------- ------------------------------- -------------------------------------- --------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b03 plr-121699-16 date date legend taxpayer advisor company state date date date date date date date date date ------------------------------------------------------------------------ ----------------------------------------------- -------------------------------------- -------------- --------------------------- --------------------------- --------------------------- --------------------------- --------------- ------------------ ---------------------------- ----------------------------------------------- ------------------ plr-121699-16 date date date date date date date date year year year a b c d e f g h i j -------------------- ----------------------- ------------------- ------------------- -------------------- --------------------- ----------------------- --------------------------- ------- ------- ------- ---- ---- -- -- ---- ---- -- -- -- -- plr-121699-16 dear --------------- this ruling responds to a letter dated date and a supplemental submission dated date submitted on behalf of taxpayer taxpayer requests a ruling that sales of its real_estate_assets pursuant to a plan_of_liquidation under the circumstances described below will not constitute prohibited_transactions within the meaning of sec_857 of the internal_revenue_code code facts taxpayer was organized as a state corporation on date taxpayer represents that it elected to be taxed as a real_estate_investment_trust reit commencing with the taxable_year ended date taxpayer was organized with the investment objectives of realizing growth in the value of its real_estate_assets preserving protecting and returning its stockholders’ invested capital investing in a diversified portfolio of real_estate_assets and exploring liquidity options in the future including the sale of either taxpayer or its assets potential merger opportunities or the listing of its common shares on a national exchange on date taxpayer entered into an advisory agreement with advisor advisor provides advisory services relating to substantially_all aspects of taxpayer's investments and operations including real_estate transactions locating analyzing and selecting potential investments and asset management and other operational matters taxpayer’s acquisitions were underwritten with a development period of up to a months with the expectation of reaching expected occupancy stabilization within a months of completion and properties becoming partially operational and collecting rent as buildings within the projects are completed and certificates of occupancy certificates are obtained as of date taxpayer owned an interest in b multifamily properties the properties in date taxpayer sold its interests in c properties in date taxpayer sold its interest in d property therefore as of date taxpayer owned an interest in e properties of these b properties f were owned or are owned through partnerships and d property is wholly owned by taxpayer as of date development on all of the properties was substantially complete and the properties are anticipated to reach expected occupancy stabilization by date taxpayer’s initial stock offering initial offering closed on date taxpayer’s second stock offering follow-on offering closed on date although taxpayer maintained the flexibility to invest in a variety of real_estate sectors in domestic and international markets in connection with the follow-on offering taxpayer’s investment plr-121699-16 strategy was revised to focus primarily on multifamily development projects in certain regions of the united_states the amount of capital raised by taxpayer through its initial offering and follow- was significantly less than the capital taxpayer anticipated raising when taxpayer was launched in year taxpayer believed that this lack of capital would make taxpayer likely too small to effectively list on a public exchange in accordance with its investment objectives accordingly advisor began to explore strategic alternatives for providing liquidity to taxpayer’s investors on date the board appointed a special committee comprised of taxpayer’s independent directors the special committee to oversee the process of exploring and evaluating liquidity options and engaged company to advise and assist the advisor and the special committee with this process moreover most of the outstanding loans on the properties will be at or near maturity within the next d to c years and repayment or refinancing of the loans will be required because taxpayer does not have sufficient capital to meet the current loan obligations additionally because taxpayer owns the properties through joint ventures there is a risk the joint_venture partners may be unwilling to cooperate in the event of a refinancing of the e properties’ partnership agreements g contain a provision that limits a partner’s ability to buy the other partner’s entire_interest or sell its entire_interest in a property until a months after the completion of the development of a property buy-sell option to the extent a partner chooses to exercise its option to sell its entire_interest the other partner is permitted to agree to the terms of the proposed sale or elect to purchase its entire_interest in the property at a price determined under the terms of the agreement taxpayer’s intention when entering into a partnership_agreement with a buy-sell option was to elect to purchase the entire_interest in the property should the partner exercise its option to sell under the terms of the agreement the advisor currently anticipates that it is likely that all of the joint_venture partners will exercise the buy-sell option at the end of the a-month period to the extent a joint_venture partner does exercise the buy-sell option taxpayer will not have sufficient capital to buy out the partner and it is likely taxpayer would be forced to sell the property under the terms of the buy-sell option at a price that may not maximize value to its shareholders another item considered by the board special committee advisor and company is the costs associated with maintaining a non-traded public reit as a result of taxpayer raising significantly less capital than anticipated in its initial offering and follow-on offering taxpayer has a small asset base in relation to the costs associated with maintaining a public company because taxpayer is forced to sell assets due to debt maturities and joint_venture partners exercising the buy-sell options present within taxpayer’s partnership agreements the remaining assets would carry a higher level of fixed costs with a shrinking asset base plr-121699-16 based on these considerations advisor and company recommended and the board and the special committee agreed that a plan of dissolution of taxpayer and sale of the properties through multiple transactions would be in the best interest of taxpayer’s shareholders in date taxpayer began the process of moving forward with a formal plan of complete_liquidation and dissolution pursuant to sec_331 of the code the plan taxpayer filed the plan with the sec on date and filed the definitive proxy with the sec on date the plan became effective on date taxpayer will take the actions and perform the activities required for winding up its affairs preserving the value of its assets and distributing its assets to its shareholders in accordance with the plan in anticipation of and simultaneous with the plan taxpayer intends to strategically sell each of the properties to maximize shareholder value as recommended by advisor the board the special committee and company the proceeds from the sales will be distributed to the shareholders through one or more distributions the first liquidating_distribution was paid on date taxpayer estimates that h more of the properties will be sold before date accordingly i properties will have been sold during year taxpayer anticipates that the remaining j properties will be sold by date all of the properties will be sold through one or more third-party brokers after the sale of its final property taxpayer represents that it will distribute any remaining assets to its shareholders in a single distribution in accordance with the plan and file the final income_tax returns and all other tax returns certificates documents and information required to be filed by reason of the complete_liquidation and dissolution of taxpayer taxpayer makes the following additional representations taxpayer acquired the properties with the intent to hold the properties for a long- term period and to derive its profits from rental income and capital appreciation consistent with its operation as a reit taxpayer does not intend to reinvest the sales proceeds from the properties in other real_estate interests taxpayer will take the actions and perform the activities required for winding up its affairs preserving the value of its assets and distributing its assets to its shareholders in accordance with the plan after all of the properties have been sold which taxpayer anticipates to occur in year plr-121699-16 law and analysis sec_857 imposes a percent tax on a reit's net_income from prohibited_transactions sec_857 defines the term prohibited_transaction as the sale_or_other_disposition of property described in sec_1221 that is not foreclosure_property sec_1221 a property in turn consists of property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business sec_857 provides that losses attributable to prohibited_transactions are not taken into account in determining the amount of net_income_derived_from_prohibited_transactions sec_857 excludes certain_sales from the definition of a prohibited_transaction under sec_857 the term prohibited_transaction does not include the sale of property which is a real_estate asset as defined in sec_856 and which is described in sec_1221 if - i the reit has held the property for not less than years ii the aggregate expenditures made by the reit or any partner of the reit during the 2-year period preceding the date of sale which are includible in the basis of the property do not exceed percent of the net selling_price of the property iii i during the taxable_year the reit does not make more than sales of property other than sales of foreclosure_property or sales to which sec_1033 applies or ii the aggregate adjusted bases as determined for purposes of computing earnings_and_profits of property other than sales of foreclosure_property or sales to which sec_1033 applies sold during the taxable_year does not exceed percent of the aggregate bases of all the assets of the reit as of the beginning of the taxable_year or iii the fair_market_value of property other than sales of foreclosure_property or sales to which sec_1033 applies sold during the taxable_year does not exceed percent of the fair_market_value of all the assets of the reit as of the beginning of the taxable_year or iv the reit satisfies the requirements of subclause ii applied by substituting percent for percent and the 3-year_average_adjusted_bases_percentage for the taxable_year as defined in sec_857 does not exceed percent or v the reit satisfies the requirements of subclause iii applied by substituting percent for percent and the 3-year_average_fair_market_value_percentage for the taxable_year as defined in sec_857 does not exceed percent iv in the case of property which consists of land or improvements not acquired through foreclosure or deed in lieu of foreclosure or lease termination the plr-121699-16 reit has held the property for not less than years for production of rental income and v if the requirement of clause iii l is not satisfied substantially_all of the marketing and development_expenditures with respect to the property were made through an independent_contractor as defined in sec_856 from whom the reit itself does not derive or receive any income the legislative_history underlying sec_857 which was added to the code by the tax reform act of indicates that the purpose of that section was to prevent a reit from retaining any profit from ordinary retailing activities such as sales to customers of condominium units or subdivided lots in a development project s rep no 84th cong 2d sess vol c b to determine whether a taxpayer holds property primarily_for_sale_to_customers in the ordinary course of its trade_or_business the tax_court has held that several factors must be considered none of which is dispositive among those factors are the nature and purpose of the acquisition of the property and the duration of the ownership the extent and nature of the taxpayer's efforts to sell the property the number extent continuity and substantiality of the sales the extent of subdividing developing and advertising to increase sales and the time and effort the taxpayer habitually devoted to the sales generally it is the purpose for which property is held at the time of the sale that is determinative although earlier events may be considered to decide the taxpayer's purpose at the time of the sale see 89_tc_467 taxpayer has represented that it acquired the properties with the intent to hold the properties for a long-term period and to derive its profits from rental income and capital appreciation taxpayer is only selling the properties because it is undergoing a complete_liquidation of all of its assets and a corporate dissolution prior to this liquidation taxpayer did not make numerous extensive continuous or substantial sales of properties taxpayer has sold and will continue to sell all of the properties through third-party brokers and will not use the proceeds of the property sale to invest in additional real_estate_assets conclusion based on the facts presented and representations made by taxpayer we conclude that the sale of taxpayer's properties pursuant to the plan_of_liquidation as described above will not constitute prohibited_transactions within the meaning of sec_857 sec_4 of revproc_2016_3 2016_1_irb_126 sets forth those areas in which rulings or determination letters will not ordinarily be issued by the service not ordinarily means that unique and plr-121699-16 this ruling's application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning whether taxpayer otherwise qualifies as a reit under subchapter_m part ii of chapter of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely __________________________ julanne allen assistant to the branch chief branch office of associate chief_counsel financial institutions products compelling reasons must be demonstrated to justify the issuance of a ruling or determination_letter see revproc_2016_3 sec_2 sec_4 of revproc_2016_3 provides that one of the areas in which rulings or determination letters will not ordinarily be issued is any matter dealing with the question of whether property is held primarily_for_sale_to_customers in the ordinary course of a trade_or_business in this case taxpayer has demonstrated unique and compelling reasons to justify issuance of the ruling
